DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the response in the Applicant’s Remarks (regarding a Terminal Disclaimer), it is noted that no terminal disclaimer is filed.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 23 is objected to because of the following informalities:  because of “via and”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  because of “the support structured”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 – 3 and 5 – 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,641,693 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are anticipated by the above U.S. Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 21, and 24 – 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 5,698,854).
With respect to independent claim 1, Gupta teaches in Figs. 2 – 6 a system comprising:
a measurement apparatus including : 
a main frame 16;
a source 20 attached to the main frame, wherein the source is configured to be positioned outside of a pipe 50, and to transmit a first amount of radiation; and
a detector 30 attached to the main frame, wherein the detector is configured to be positioned outside of the pipe, and to receive a second amount of radiation, and
130 as shown in Fig. 10 configured to form one or more of a mechanical as shown in Fig. 3, electrical, hydraulic or signal connection with a remotely operated vehicle (ROC) as disclosed in column 2, lines 23 – 26 and 
an external propulsion system 60 configured to move the measurement apparatus along an axial direction as disclosed in column 2, lines 31 – 32  of the pipe.
With respect to dependent claim 2, Gupta teaches a control system 40; see column 8, lines 8 – 30 configured: to control the source to transmit the first amount of radiation; to control the detector to receive the second amount of radiation; and to determine a first composition or wall thickness as disclosed in column 2, line 36 of the pipe based on the received second amount of radiation. 
With respect to independent claim 11, Gupta teaches in Figs. 1 – 4 a measurement apparatus, comprising: 
a main frame 16;
a support structure 18 attached to the main frame;
a source 20 attached to the rotating support structure, wherein the source is configured to be positioned outside of a pipe, and to transmit a first amount of radiation; and
a detector 30 attached to the support structure, wherein the detector is configured to be positioned outside of the submerged pipe, and to receive a second amount of radiation; and
130 as shown in Fig. 10 configured to form one or more of a mechanical as shown in Fig. 3, electrical, hydraulic or signal connection with a remotely operated vehicle (ROC) as disclosed in column 2, lines 23 – 26.
With respect to dependent claim 21, Gupta teaches in Fig. 3 that positioning structures 14 configured to make contact with the pipe to thereby position the measurement apparatus relative to the pipe.
With respect to independent claim 24, Gupta teaches a system, comprising:
a measurement apparatus including: a main frame 16;
a source 20 attached to the main frame, wherein the source is configured to be positioned outside of a pipe, and to transmit a first amount of radiation;
a detector 30 attached to the main frame, wherein the detector is configured to be positioned outside of the pipe, and to receive a second amount of radiation; a propulsion system configured to move the measurement apparatus along an axial direction of the pipe; and
a connection structure as shown in Fig. 3 configured to form one or more of a mechanical as shown in Fig. 3, electrical, hydraulic, or signal connection between the measurement apparatus and a remotely operated vehicle (ROV).
With respect to dependent claim 25, Gupta teaches  a control system 40 configured: to control the source 20 to transmit the first amount of radiation; to control the detector 30 to receive the second amount of radiation; and to determine a first composition or wall thickness as discussed above of the pipe based on the first and second amounts of radiation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 15 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, and further in view of US 2007/0189452 A1 (Johnson, previously cited).

With respect to dependent claims 3, 15, and 34, Gupta is silent with, but Johnson teaches wherein the control system is further configured to determine a presence of oil, wax in Abstract, or a hydrate based on a measured jump in density in Abstract of a content of the pipe. 
In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta in order to measure desired components in a pipe. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 4, 12, 18, and 35 – 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, and further in view of Johnson and Saether (US 2010/0280773 A1, previously cited).
The teaching of Gupta has been discussed above.
With respect to dependent claims 4 and 18 and 35, Gupta is silent with wherein the pipe is a submerged pipe and the measurement apparatus is configured to perform measurements on pipes having diameters ranging from approximately 4 to 48 inches. 
Johnson teaches a tool in Fig. 8 of inspecting a pipeline 5 in a housing which is made to withstand extreme temperature and pressure. And in paragraph [0144] Seather teaches inspecting a submerged pipeline. The size of “4 to 48 inches” is within the ordinary skilled to art. In view of this, it would have been obvious at the time of the 
With respect to dependent claims 5 and 36, Gupta is silent with wherein the pipe is a submerged pipe and the measurement apparatus is configured to perform measurements on submerged pipes at depths to 4,700 m below sea level.  Johnson teaches a tool to withstand extremely pressures and Seather teaches a submerged pipeline. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta in order to fabricate an apparatus which can inspect submerged pipe. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 12, Gupta modified by Johnson and Saether teaches wherein the pipe is a submerged pipe, the measurement apparatus further comprising: a mechanical connection between the measurement apparatus and the ROV, via the connection structure, such that the ROV configure to position and move the measurement apparatus with respect to the submerged pipe.  
Claims 6, 13 – 14 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, and further in view of Anjelly (US 7,656,997 B1; previously cited).
The teaching of Gupta has been discussed above.
With respect to dependent claims 6 and 37, Gupta is silent with, but in Fig. 1 Anjelly teaches an electrical 106,107a,107b or hydraulic actuator that is configured KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 13, as discussed above Gupta modified by Anjelly teaches a control system 40 configured:
to control the source to transmit the first amount of radiation; to control the detector to receive the second amount of radiation and to determine a first composition or wall thickness of the submerged pipe based on the received second amount of radiation;
to change an angular position of the source and detector; and to repeat the control of the source and detector to determine a second composition wall thickness of the submerged pipe at the changed angular position of the source and detector as disclosed in paragraph [0048].
With respect to dependent claim 14, Gupta modified by Anjelly teaches wherein the support structure is configured as a rotating support structure, and the measurement apparatus further comprises an electrical or hydraulic motor configured to rotate the rotating support structure and  the control system is further configured to control the angular position of the rotating support structure to rotate in an angle from 0° to 180° in column 5, line 16
Claims 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, and further in view of Johnson, Saether, and Dobbs.
The teaching of Gupta has been discussed above.
With respect to independent claim 19, as discussed above in the rejection justification to claim 1 and 11,  Gupta modified by Johnson, Saether, and Dobbs teaches a method of determining a composition of a submerged pipe, the method comprising: transmitting a first amount of radiation by a source that is attached to a main frame and located outside of the submerged pipe; receiving a second amount of radiation by a detector that is attached to the main frame and located outside of the submerged pipe; determining, by a control system, a first composition or wall thickness of the submerged pipe based on the received second amount of radiation; changing an angular position of the source and/or detector; and repeating the transmitting, the receiving, and the determining to determine a second composition or wall thickness of the submerged pipe at the changed angular position of the source and/or detector, wherein the transmitting, receiving, and determining operations are performed by a measurement system apparatus that includes a connection structure configured to form one or more of a mechanical, electrical, hydraulic, or signal connection with an ROV.
With respect to dependent claim 20, Gupta is silent with wherein the measurement apparatus is configured to perform measurements on submerged pipes at depths to 4,700 m below sea level.  Johnson teaches a tool to withstand extremely pressures. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson, Saether and Dobbs in order to fabricate an apparatus which can inspect submerged pipe. This KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 7, 22, 26 – 27 and 32 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta modified by Johnson, and Saether, and further in view of Williams (US 2015/0136012 A1).
The teaching of Gupta has been discussed above.
With respect to dependent claims 7 and 26, Gupta modified by Johnson and Saether teaches wherein the measurement apparatus is connected to the ROV via the connection structure as shown in Fig. 2 of Gupta, the pipe is a submerged pipe by Saether as discussed above, and the control system 40 that is configured;
to receive control instructions from a remotely operated vehicle (ROV) 102; to control the source, based on the received control instructions, to transmit the first amount of radiation;
to control the detector, based on the received control instructions, to receive the second amount of radiation and to determine the composition of the submerged pipe based on the received second amount of radiation; and
to transmit data  characterizing the determined composition or wall thickness to the ROV as shown in Fig. 2.
Gupta is silent with the propulsion system is submerged propulsion system. In Fig. 57, William teaches an ROV. Therefore, submerged ROV is within ordinary skilled art. In view of this, it would have been obvious at the time of the claimed invention was 
In addition, in Fig. 57 Williams teaches an ROV. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Anjelly modified by Dobbs, Johnson, and Saether in order to control desired inspection tool. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution and applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 22, Gupta is silent with, but as discussed above, Saether teaches wherein the pipe is a submerged pipe and  Williams teaches the measurement apparatus further comprising a buoyancy structure 6800. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson, Saether and Williams in order to counter balance desired apparatus. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 27, as discussed above Gupta modified by Johnson, Saether, and Williams teaches wherein pipe is a submerged pipe and the propulsion system is a submerged propulsion system.
With respect to dependent claim 32, as discussed above Gupta modified by Johnson, Saether, and Williams teaches wherein the propulsion system includes the ROV and a mechanical connection between the measurement apparatus and the ROV, via the connection structure, such that the ROV is configured to position and move one or more of the main frame, the source, and the detector relative to the submerged pipe.
With respect to dependent claim 33, Gupta teaches wherein the ROV includes a controller 40 configured: to control the source to transmit the first amount of radiation; to control the detector to receive the second amount of radiation; and to determine a .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, and further in view of Anjelly, Johnson, Seather, and Williams.
The teaching of Gupta has been discussed above.
With respect to dependent claim 8, as discussed above Gupta modified by Anjelly, Johnson, Saether, and Williams teaches wherein the pipe is a submerged pipe and the propulsion system is submerged propulsion system including the ROV and a mechanical connection between the measurement apparatus and the ROV, via the connection structure, such that the ROV configured to position and move one or more of the main  frame, the source, and the detector with respect to the submerged pipe. Williams teaches an ROV.  Such an engineering design is within the ordinary skilled art in view of Williams.
Claims 9 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta modified by Johnson, Saether, and Williams, and further in view of Yoshida et al. (JP 2006 – 075387, hereunder Yoshida, previously cited)
The teaching of Gupta modified by Johnson, Saether, and Williams has been discussed above.
With respect to dependent claims 9 and 38, Gupta is silent with one or more sensors configured to measure self-diagnostic information including one or more of: a temperature, a pressure, a position of the measurement apparatus along an axial direction of the submerged pipe, an angular position of the measurement 
to control the one or more sensors to perform measurements to generate self diagnostic information; and to transmit the generated self-diagnostic information to the ROV.
As discussed above Williams teaches an ROV and in Abstract, Yoshida teaches a self-diagnostic program for remotely monitoring radiation apparatus. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Johnson, Saether, and Williams in order to perform self-diagnostic routine for a desired apparatus. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claims 10, 17, and 29 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, and further in view of Anjelly and Krone et al. (US 2003/0010004 A1, hereunder Krone, previously cited.)
The teaching of Gupta has been discussed above.
With respect to dependent claims 10, 17 and 29, Gupta is silent with a distance measuring sensor; and a propulsion drive circuit that uses closed loop feedback, based on a distance measured by the distance measuring sensor, to control the speed of the propulsion system. 
Anjelly teaches in column 5, lines 26 – 29 monitoring coordinates of the tool. 
KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 30, Gupta wherein the propulsion system includes a power source of DC motor 60 and a controller 40.
With respect to dependent claim 31, Gupta teaches in Fig. 3  wherein measurement apparatus and the propulsion system is connected to the ROV via the connection structure and the propulsion system receives power from the ROV via the connection structure.
Claims 16, 23, and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, and further in view of Dobbs (US 2011/0168900 A1, previously cited).
The teaching of Gupta has been discussed above.
With respect to dependent claim 16, Gupta is silent with, but in paragraphs [0035 and 0037] Dobbs teaches a propulsion system configured to move the measurement apparatus along an axial direction of the submerged pipe at speeds ranging from 0 to approximately 20 ft/min. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta in order to move at a desired speed. This rejection is in consistent with the Supreme Court KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 23, Gupta teaches wherein the propulsion system further comprises an ROV 44 connected to the measurement apparatus via connection structure as shown in Fig. 3, the ROV configured to move the measurement apparatus.
With respect to dependent claim 28, as discussed above Gupta teaches wherein the propulsion system is self-propelled and is configured to move the measurement apparatus along an axial direction of the submerged pipe.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta modified by Dobbs, and further in view of Anjelly and Krone.
The teaching of Gupta modified by has been discussed above.
With respect to dependent claim 17, Gupta is silent with a distance measuring sensor; and a propulsion drive circuit that uses closed loop feedback, based on a distance measured by the distance measuring sensor, to control the speed of the propulsion system. 
Anjelly teaches in column 5, lines 26 – 29 monitoring coordinates of the tool. 
	In claim 3 of Krone, Krone teaches a control device to control the speed of a machine based on the measured distance by a distance measuring sensor. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gupta modified by Dobbs in order to control desired inspection tool for desired inspection speed. This rejection is in consistent with the Supreme Court KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        3/8/2021